DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, recites “said rigid container”, renders the claim indefinite because it is confusing, since claim 1 recites “a stiff container”; whether applicant is mistyped or said stiff container is made by rigid material or it is different component of the invention.  the recited term claims 3-5 must be consistent the claim 1 above.  Thereby examiner interpreted that “said stiff container” as disclosed in claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over London (2018/0160975).
Regarding claim 1, London discloses a shoe (100, fig.2, par [0021, 0035]) for cycling, having a sole (104), provided with a housing (fig.6-7 shown the circuit board 108 positioned inside of the chamber formed by the sole elements 112, 114, 116) inside the sole (104) including a stiff container comprising therein; but does not explicitly disclose  a gyroscope.  However, par [0021, 0039] of London disclose a GPS chip 214 to provide the location and orientation of the axis of in the GPS system and (see google search for definition of term “gyroscope”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the GPS system is performing equally to the gyroscopes “term” of the invention, in the original specification par [0006].

Furthermore, a driving unit (120) for turning-on and turning-off at least one light (210, par [0066]), said at least one light being positioned so as to be externally exposed on the shoe (fig.7), at a back portion thereof which is activated by said driving unit when a pedaling activity is detected (par [0064, 0070] stated the lights can be activated by vibration, signal, pedaling, sound and exciting activities; notes that the fitness footwear 

Regarding claim 2, London discloses the shoe according to claim 1, wherein said housing in said sole (fig.6-7), is arranged at the heel of the shoe (fig.4, par [0021]).
Regarding claim 3, wherein an insole (116) is provided between the sole (104) and an upper (102), with an activating button (264, par [0079]) arranged between said container and said insole (fig.6, par [0021]).

Regarding claims 4-5, London discloses wherein the stiff container (fig.6) includes therein a card (power indicator light to indicate the life of battery, par [0065]) for managing a battery and at least a rechargeable battery (rechargeable battery, par [0069, 0065]), said card being provided with a connection (circuit board) to be connected to a battery charger; wherein the stiff container includes a card (power indicator light to indicate the life of battery, par [0065]), wherein said driving unit is provided, which drives a first LED light (210) and a second LED light (210) which are arranged outside the container, an edge of the sole (fig.6 shown lights 210 disposed on edge of the sole 104) being provided with respective openings to expose externally the first and the second LED lights positioned on arear the back portion of the sole (fig.6, par [0069]).


Regarding claim 7, London discloses the control unit (processors, fig.1) is arranged to recognize other motions during pedaling in order to activate a flashing light acting as a direction indicator (par [0006, 0021, 0025-0027]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732